DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one or more source-side collimators claimed in claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 (FIG.2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 1, --the-- should be inserted before “methods”.
Paragraph [0061], line 2, --110-- should be inserted after “the x-ray source”.
Appropriate correction is required.
An amended abstract should be submitted on a separate sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 should be amended as follows:
5. (Proposed Amendments) The system of claim 1, wherein the system is configured to substantially limit a relative motion between the sample location of the sample mount and the at least two coded x-ray beams to a motion that is substantially perpendicular to the at least two coded x-ray beams.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  

7. The system of claim 6, the system further comprising a mount translation stage coupled to the sample mount and configured to provide [[the]] a movement of the sample location.
Appropriate correction is required.
Claims 8-10 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The system of claim 1, wherein the system is configured to move the x-ray source, the first coded aperture, the second coded aperture, and the x-ray detector array relative to the sample location of the sample mount.
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The system of claim 8, array, and configured to provide [[the]] a movement of the x-ray source, the first coded aperture, the second coded aperture, and the x-ray detector array.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The system of claim 9, array via the system translation stage.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The system of claim 1, wherein the second coded aperture comprises a plurality of second coded aperture pixels, wherein the second coded aperture is configured to provide a second unique code to each of [[a]] the plurality of second coded aperture pixels within the second coded aperture.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The method of claim 15, wherein the coded x-ray source includes an x-ray source and a coded aperture, and the the coded aperture to generate the at least two coded x-ray beams.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The method of claim 15, wherein the computer-executed tissue identification algorithm comprises a machine-learning-based classification algorithm that is trained on raw, non-reconstructed data.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The method of claim 15, further comprising generating a transmission image from the transmission signals and .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5-10, when reading the preamble in the context of the entire claim, the recitation “the system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Allowable Subject Matter
Claims 1-4, 12-15, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-4 and 11-14, Shefsky (U. S. Patent No. 7,623,614 B2) disclosed a system that comprises: 
an x-ray source (410) that, in use, produces an x-ray energy; 
a first coded aperture (422) positioned to receive the x-ray energy, the first coded aperture, in use, produces at least two coded x-ray beams (420) from the x-ray energy; 
a sample mount having a sample location positioned to allow the at least two coded x-ray beams to pass through the sample location, the sample mount configured to retain a sample (450) at the sample location; and
an x-ray detector array (455) comprising a plurality of x-ray detector pixels, the plurality of x- ray detector pixels positioned to receive transmission signals and scatter signals. 
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a second coded aperture positioned to receive the at least two coded x-ray beams, the second coded aperture, in use, isolates transmission signals and scatter signals from each of the at least two coded x-ray beams;
a processor in direct or indirect electronic communication with the x-ray source, the first coded aperture, the second coded aperture, and the x-ray detector array; and 

direct the x-ray source to emit the x-ray energy; 
direct the first coded aperture to produce the at least two coded x-ray beams from the x- ray energy; 
record a relative position of the sample location; 
direct the second coded aperture and the x-ray detector array to acquire transmission data and diffraction data for each of the at least two coded x-ray beams; 
determine one or more properties of a tissue sample positioned within the sample location of the sample mount using the tissue identification algorithm and the transmission data and/or the diffraction data; and 
generate a report including the relative position of the sample location and the one or more properties of the tissue sample.

With respect to claims 15-20, Shefsky (U. S. Patent No. 7,623,614 B2) disclosed a method that comprises: 
a) transmitting at least two coded x-ray beams (420) from a coded x-ray source (410) into a sample (450); 
b) receiving (455) transmission signals corresponding to each of the at least two coded x-ray beams; and
c) receiving (455) scatter signals corresponding to each of the at least two coded x-ray beams.

d) determining, using a computer-executed tissue identification algorithm, one or more tissue properties based on the transmission signals and/or the scatter signals; and 
e) generate a report including the one or more tissue properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Brady et al. (U. S. Patent No. 10,004,464 B2) disclosed a system for improved compressive tomography and a method therefor.
Endrizzi et al. (U. S. Patent No. 9,952,163 B2) disclosed coded-aperture X-ray imaging.
Evans et al. (U. S. Patent No. 9,921,173 B2) disclosed an X-ray diffraction imaging system using Debye-ring envelops.
Liesenfelt et al. (U. S. Patent No. 8,989,342 B2) disclosed methods and systems for a volumetric reconstruction using radiography.
Seppi et al. (U. S. Patent No. 8,194,821 B2) disclosed methods, systems, and computer-program products to correct a degradation in tomographic images caused by an extraneous radiation.
Mastronardi et al
Shefsky (U. S. Patent No. 7,623,614 B2) disclosed an apparatus for inspecting objects using a coded beam.
Lamadie et al. (U. S. Patent No. 7,476,863 B2) disclosed a device limiting an appearance of decoding artifacts for a gamma camera with a coded mask.
Zhu et al. (U. S. Patent No. 7,463,712 B2) disclosed a scatter correction for X-ray imaging using a modulation of a primary X-ray spatial spectrum.
Nelson et al. (U. S. Patent No. 6,950,495 B2) disclosed backscattering imaging using Hadamard-transform masking.
Kurbatov et al. (U. S. Patent No. 5,717,733 A) disclosed X-ray and neutron diffractometric imaging of an internal structure of objects.
Klausz (U. S. Patent No. 4,677,681 A) disclosed a method for eliminating a diffused radiation in a radiology image.
Fenimore et al. (U. S. Patent No. 4,228,420 A) disclosed mosaic of coded aperture arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884